DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: “In the figures,” (page 6, line 6) should be – The figures show --.  
Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the amplifier (claim 1), analog-to-digital converter (claim 1), h1, h2, and h3 (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 1 and 8 are objected to because of the following informalities: 
- claim 1, after “feature frequency domain” (lines 12, 13), should insert – range --.
- claim 8, the limitations of “the sensors convert the acquired impact force signal into the digital signal by the amplifier and the analog-to-digital converter and transmits the digital signal to the computation device” are redundant (see claim 1) and should be deleted; “the disaster” (line 10) should be – the debris flow disaster --.
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: computation device (claim 1). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 9, the specification is not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, in an encoding process, to identify debris flow modes generated by the first sensor, the second sensor and the third sensor, marking corresponding mode parameters, and numbering the mode parameters. Table 2 does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, in an encoding process, to identify debris flow modes generated by the first sensor, the second sensor and the third sensor, marking corresponding mode parameters, and numbering the mode parameters.
The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1,
an acquired impact force signal is converted into a digital signal by a sensor, an amplifier, and an analog-to-digital converter (lines 4-5) is indefinite since the conversion can be performed with just the analog-to-digital converter, rather than by all three.
“the computation device utilizes the digital signal to compute an energy coefficient el of a liquid impact signal and a solid-liquid impact energy ratio rsl” is indefinite since the solid-liquid impact energy ratio rsl” (lines 6-8) cannot be computed without first computing es.
It is unclear if the device acquires the liquid impact signal, solid particle impact signal, mud impact signal, and debris impact signal. Where are these signals from?
Frequency (f) (line 12) is not clearly defined; frequency of which signal?
Claim 1 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  step(s) to acquire frequency (line 12) and energy spectrum (line 21).

Claim 8 lacks a transitional phrase. Thus, the scope of the claim cannot readily be ascertained.

Claim 9 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  step(s) connecting the encoding process steps to the steps in prior claims (e.g., in claim 8).
 
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (MPEP 2106), the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claim 1 recites an abstract idea of “computing energy coefficient el of a liquid impact signal, es is an energy coefficient of a solid particle impact signal, and a solid-liquid impact energy ratio rsl” (mathematical concept, see respective formulas in the claim)
Under step 2A, prong 2, the abstract idea is not integrated into a practical application of the abstract idea. The following limitations are not indicative of integration into a practical application: a sensor for acquiring an impact force signal is directed to an insignificant extra solution activity (MPEP 2106.05(g)); a computation device for implementing an abstract idea (MPEP 2106.05(f)).
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The following limitations are well-understood, routine, and conventional: a sensor for acquiring an impact signal (see Zhu et al. CN 206430850, page 2, second paragraph to last; Zhu et al. CN 106710150, claim 7), an amplifier for amplifying a signal (see Zhu et al. CN 206430850, page 2, second paragraph to last; Zhu et al. CN 106710150, claim 7), an analog-to-digital converter for converting a signal to a digital signal (see Zhu et al. CN 206430850, page 2, second paragraph to last; Zhu et al. CN 106710150, claim 7).
The remaining dependent claims 2-9 do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2 and 3 recites domain/parameters that are not additional elements that are significantly more.
Claim 4 recites additional element that is well-understood, routine, and conventional (see Lyung et al. US 2015/0030098, paragraph 0007; Yamazaki et al. US 2016/0020929, claim 1). 
Claim 5 recites additional element that is well-understood, routine, and conventional (see Jin et al. US 2017/0269250, paragraph 0066; Tweedy et al. US 6,650,418, column 6, lines 48-51). Thus, claim 1 and its dependent claims 2-5 are not patent eligible under 35 USC 101.
Claim 6 recites additional elements that are significantly more. Thus, claim 6 and its dependent claims 7-9 are patent eligible under 35 USC 101.

	Allowable Subject Matter

Claims 6/1, 7/1, and 8/1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Prior Art Note
	Claims 1-9 do not have prior art rejections.
The combination as claimed wherein a device for monitoring and identifying a mountain torrent and debris flow comprising computing an energy coefficient el of a liquid impact signal as recited in the claim, an energy coefficient el of a solid particle impact signal as recited in the claim, and a solid-liquid impact energy ratio (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He (CN 104680721) discloses “a contact-type debris flow motion parameter monitoring device comprising a columnar pile, columnar monitoring lower region fixed in the debris flow groove bed, upper region arranged parameter monitoring sensor. The invention also claims a method for early warning debris flow multi-stage using the monitoring system. The product can be the key power parameter obtaining process real-time monitoring debris flow motion.” (Abstract). He does not disclose computing an energy coefficient el of a liquid impact signal, an energy coefficient el of a solid particle impact signal, and a solid-liquid impact energy ratio.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/ Primary Examiner, Art Unit 2857                                                                                                                                                                                                       
November 27, 2022